Appeal from an order of the Special Term dated July 11, 1941, as amended October 6, 1941, denying defendant’s motion to vacate a judgment theretofore rendered in this action and for a new trial, together with certain other relief. The motion was made pursuant to section 508 of the Real Property Law, which provides: “ A new trial of said action after judgment shall not be granted as a matter of right, but the court may, in its discretion in the interests of justice, grant a new trial upon an application made by any party within one year after said judgment.” The judgment herein was entered on February 14, 1941. No appeal was taken from this judgment. Within one year thereafter this motion for a new trial was made. Broadly stated, *810the grounds upon which this motion is based are that the trial court erred in its determination of both the facts and the law on the trial and that the judgment is erroneous. The above quoted sentence from section 508 of the Real Property Law was not intended to provide a substitute for an appeal or generally to correct errors made on the trial. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.